EXHIBIT 10.40

 

CONVERTIBLE PROMISSORY NOTE OF ELITE DATA SERVICES INC.

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

Issuance Date: March 16, 2015

Total Face Value of Note: $120,000

 

This Note is a duly authorized Convertible Promissory Note of Elite Data
Services Inc. a corporation duly organized and existing under the laws of the
State of Florida (the “Company”), designated as the Company's Convertible
Promissory Note due March 16, 2016 (“Maturity Date”) in the principal amount of
$120,000 (the “Note”).

 

For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum of up to $120,000 as set forth in accordance with the terms
hereof.

 

The purchase price will be $110,000 of consideration upon execution of the Note
Purchase Agreement and all supporting documentation.  The sum of $110,000 shall
be remitted and delivered to the Company of which $10,000 shall be assigned for
legal and due diligence and $10,000 shall be retained by the Purchaser through
an original issue discount for due diligence and legal bills related to this
transaction.

 

The Company may repay this Note at any time on or before 180 days from the
Effective Date pursuant to the prepayment schedule set forth below, after which
the Company may not make further payments on this note prior to the Maturity
Date without written consent from the Holder. If the Company repays a payment of
consideration on or before 180 days from the Effective Date of that payment, the
interest rate on that payment of consideration shall be zero percent (0%). If
the Company does not repay a payment of consideration on or before the Maturity
Date, a one-time interest charge of 10% shall be applied to the Principal
Sum. Both the principal and interest shall be deemed earned as of the date of
payment of consideration by the Holder as of the Maturity Date, to the extent
such principal amount and interest have been repaid or converted into the
Company's Common Stock, $0.0001 par value per share, (the “Common Stock”), in
accordance with the terms hereof. In the Event of Default pursuant to Section
2(e), the interest rate shall be 10% per annum (the “Default Rate”). 

  

The Note may be prepaid according to the following schedule: Between 1 and 30
days from the date of execution, the Note may be prepaid for 107.5% of face
value. Between 31 and 60 days from the date of execution, the Note may be
prepaid for 115% of face value. Between 61 and 90 days from the date of
execution, the Note may be prepaid for 120% of face value. Between 91 and 120
days from the date of execution, the Note may be prepaid for 125% of face value.
Between 121 and 180 days from the date of execution, the Note may be prepaid for
130% of face value. After 180 days from the date of execution until the Due
Date, the Note may not be prepaid without written consent from Iconic.  Whenever
any amount expressed to be due by the terms of this Note is due on any day,
which is not a Business Day (as defined below), the same shall instead be due on
the next succeeding day which is a Business Day.

 

 
1


--------------------------------------------------------------------------------




 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to 60% of the lowest trading price of the
Company’s common stock during the 20 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note.  Holder may not
engage in any trading, “shorting” or “hedging” transaction(s) in the Company’s
common stock prior to conversion. Holder may convert a maximum of $20,000 in
principal from the Note every 10 trading days.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Note but not previously paid or added to the
Principal Amount.

 

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00  Conversion.

 

(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time starting on the 181thday from the Issuance Date, to convert
the outstanding Principal Amount and interest under this Note in whole or in
part.

  

(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”. 

 

(i)  Stock Certificates or DWAC.  The Company will deliver to the Holder, or
Holder’s authorized designee, no later than five Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note.  In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (“DWAC”) program (provided
that the same time periods herein as for stock certificates shall apply). 

 

 
2


--------------------------------------------------------------------------------




 

(ii) Charges, Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note. If the Company
fails to deliver to the Holder such certificate or certificates (or shares
through DTC) pursuant to this Section (free of any restrictions on transfer or
legends) prior to five Trading Days after the Conversion Date, the Company shall
pay to the Holder as liquidated damages an amount equal to $500 per day, until
such certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Amount of the
Note.

 

(c) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than three times the number of shares of Common Stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note to
Common Stock (the “Required Reserve”). Initially, the Holder requires that
800,000 shares be held upon reserve upon signing of this Agreement and shall be
responsible for updating the Company if this amount is to be increased or
decreased pursuantly.  These shares shall be reserved in proportion with the
consideration actually received by the Company and the total sharers reserved
will be increased with future payments of consideration by Holder to ensure the
Required Reserve is met.  The Company covenants that all shares of Common Stock
that shall be issuable will, upon issue, be duly authorized, validly issued,
fully-paid, non-assessable and freely-tradable. If the amount of shares on
reserve at the Transfer Agent for this Note in Holder’s name shall drop below
the Required Reserve, the Company will, within 5 business days of written
notification from Holder, instruct the Transfer Agent to increase the number of
shares so that the Required Reserve is met.  The Company agrees that this is a
material term of this Note and any breach of this will result in a default of
the Note.

 

(d) Conversion Limitation.  The Holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the then total
outstanding shares of the Company (“Restricted Ownership Percentage”).

 

Section 2.00 Defaults and Remedies.

 

(e) Events of Default. An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than 5 business days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms hereof, which default continues for five
Business Days after the Company has failed to issue shares or deliver stock
certificates within the 5th day following the Conversion Date; (iii) failure by
the Company for five days after notice has been received by the Company to
comply with any material provision of the Note Purchase Agreement; (iv) failure
of the Company to remain compliant with DTC, thus incurring a “chilled” status
with DTC; (v) if the Company is subject to any Bankruptcy Event; (vi) any
failure of the Company to satisfy its  “filing” obligations under the rules and
guidelines issued by OTC Markets News Service, OTC Markets.com and their
affiliates; (vii) any failure of the Company to provide the Holder with
information related to the corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within five
days of request by Holder; (viii) failure to have sufficient number of
authorized but unissued shares of the Company’s Common Stock available for any
conversion; (ix) failure of Company’s Common Stock to maintain a bid price in
its trading market which occurs for at least five consecutive Trading Days;
(xii) or (xiii) any breach of Section 1.00 (c). 

 

 
3


--------------------------------------------------------------------------------




 

(f) Remedies.  If an Event of Default occurs and is continuing with respect to
the Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Finally, the Note will accrue
liquidated damages of $500 per day from and after the occurrence and during the
continuance of an Event of Default. The Company acknowledges that it would be
extremely difficult or impracticable to determine the Holder’s actual damages
and costs resulting from an Event of Default and any such additional amounts are
the agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. The remedies under this Note shall be cumulative and
automatically added to the principal value of the Note.

 

Section 3.00 General.

 

(g) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(h) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion upon 5 days advance notice to the Company. 
This Note shall be binding upon the Company and its successors and shall inure
to the benefit of the Holder and its successors and permitted assigns.

 

(i) No Shorting. The Holder agrees that so long as this Note from the Holder and
the Company remains outstanding, the Holder will not enter into or effect "short
sales" of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of the Company. The Company
acknowledges and agrees that upon delivery of a conversion notice by the Holder,
the Holder immediately owns the shares of Common Stock described in the
conversion notice and any sale of those shares issuable under such conversion
notice would not be considered short sales. 

 

(j) Governing Law; Jurisdiction.

 

(i)  Governing Law, Jurisdiction and Venue.  If the Holder brings legal action
either by suit or arbitration, this Agreement shall be governed by the laws of
California with California having exclusive jurisdiction and venue over the
Holder and Company. If the Company brings legal action either by suit or
arbitration, this Agreement shall be governed by the laws of Tennessee with
Tennessee having exclusive jurisdiction and venue over the Company and Holder.

 

(ii) Arbitration.  Any dispute or claim arising to or in any way related to this
Note or the rights and obligations of each of the parties hereto may be settled
by binding arbitration pursuant to Section 3.00 (j)(i). All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA").  AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(iii) No Jury Trial.  The Company hereto knowingly and voluntarily waives any
and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this note.

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

 

ELITE DATA SERVICES INC.

 

 

By:

/s/ Charles Rimlinger

   

Charles Rimlinger, CEO

 

 

This Note is acknowledged as:  Note of March 16, 2015

 

 

5

--------------------------------------------------------------------------------

 

